Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 12/09/2021, wherein Claim 11 has been amended. Claims 11-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 11-20 have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170023428 to Chen et al. (hereinafter Chen) in view of US20080110236 to Hajishah et al. (hereinafter Hajishah), in further view of US20080236289 to Mellert (hereinafter Mellert), and in further view of US20040249592 to Koukol et al. (hereinafter Koukol).

Regarding Claim 11: Chen discloses:
A method for providing calibrated pressure measuring transmitters” (Abstract – “An impedance sensor and an electronic apparatus using the same are provided”), wherein a pressure measuring transmitter has
“a sensor module” (para 0003 – “The invention relates to a sensor and an application thereof, and more particularly, to an impedance sensor and an electronic apparatus using the same”), 
” a process connection” (Fig.5A-5C; para 0052 – “In the present embodiment, the impedance-bridge circuit and the compensation circuit are both disposed on a detection carrier DCH (i.e. process connection, added by examiner)”) and 
“an electronics module coupled with the sensor module” (Fig. 1; para 0017 – “An electronic apparatus of the invention includes an impedance sensor, a processing unit (i.e. electronics module, added by examiner) and at least one function module”); wherein the sensor module has
“a measuring circuit, a pressure sensor having a deformation body and a measuring transducer for providing a first analog, primary signal, and a second analog, primary signal, wherein the measuring transducer is functionally connected with the deformation body” (para 0017 – “The impedance sensor includes an impedance-bridge circuit, a compensation circuit, and a signal processing circuit. The impedance-bridge circuit has an input side and an output side, and configured to generate a first impedance variation in response to a physical pressure… The signal processing circuit is coupled to the impedance-bridge circuit and the compensation circuit, and configured to respectively detect the first and the second impedance variations and accordingly generate a first sensing signal indicating the first impedance variation and a second sensing signal indicating the second impedance variation. The signal processing circuit performs a signal process according to the first and the second sensing signals”), wherein
“the deformation body is contactable by a pressure, wherein the first primary signal has a first dependence on a pressure dependent deformation of the deformation body and a temperature of the pressure sensor” (para 0017 – “The signal processing circuit performs a signal process according to the first and the second sensing signals, so as to compensate a temperature shift part of the first impedance variation by the second impedance variation and accordingly generate a pressure detection signal.”), wherein 
“the second primary signal has a second dependence on the pressure dependent deformation of the deformation body and the temperature of the pressure sensor, which differs from the first dependence, wherein the measuring circuit is adapted, as a function of the first primary signal and the second primary signal” (para 0017 – “The processing unit is coupled to the impedance sensor to receive the pressure detection signal, and configured to serve as an operation core of the electronic apparatus, wherein the processing unit generates a control signal according to the pressure detection signal. The function module is coupled to the processing unit, and configured to execute a corresponding function according to the control signal”), 
“to ascertain a sensor measured value to provide such to a sensor module interface” (para 0028 – “The impedance sensor 100 may be used to detect a physical pressure… and accordingly generate a pressure detection signal Spd… the function modules 900_1 to 900_n may be, for example, a display panel module (i.e. interface,  for providing display functions”; para 0029 – “the processing unit 800 may generate the corresponding control signals Sc1 to Scn according to the pressure detection signal Spd to control the display panel module for displaying current water pressure readings”).
Chen is silent on:
“wherein the sensor module has a sensor module housing, the pressure sensor and the measuring circuit are arranged in the housing; wherein each pressure applied to the deformation body is selected from a plurality of different pressures for each of a plurality of different signals; wherein the electronics module has an electronics housing and a signaling circuit, which is arranged in the electronics housing, an electronics module interface for receiving the sensor measured value from the sensor module interface and a signaling interface for outputting a measured value signal as a function of the received sensor measured value; wherein the method comprises: calibrating the sensor module, wherein the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module; and storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values; separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface; and creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration”.  
However, Mellert discloses:
“wherein the sensor module has a sensor module housing, the pressure sensor and the measuring circuit are arranged in the housing; wherein the electronics module has an electronics housing and a signaling circuit, which is arranged in the electronics housing” (para 0002 – “A common measuring device for pressure measurements … comprises a housing having an integrated electronic unit, and on the end face, a measurement cell system having a measurement cell”; para 0003 – “the measurement cell system is then provided, in particular incorporated, in a housing of a measuring device for subsequent use”; para 0004 – “measurement cell systems thus prepared are then inserted into the housing of a measuring device and connected to the electronic unit or control device for the measuring device.”);
“and to provide such to a sensor module interface; an electronics module interface for receiving the sensor measured value from the sensor module interface” (para 0029 – “For transmission of the measurement data m or data f obtained therefrom, as well as optional temperature values Ut or other parameters such as a reference value r, the measurement cell system 1 has an interface 8 (i.e. electronics module interface, added by examiner) which may be connected to a suitable interface 9 of the testing and programming device 2 for communicating appropriate data and parameters”) and 
“a signaling interface for outputting a measured value signal as a function of the received sensor measured value” (para 0002 – “Measured values from the measurement cell are sent to the electronic unit and processed by same in order to output processed data via an external interface”; para 0014 – “The measurement cell system is provided in a customary manner with an interface for transmitting data between the memory unit and an external device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen, as taught by Mellert, in order to improve the safety of the whole system by providing the housing, and to secure communications between the system and outside parts by providing the interface.
The Chen/Mellert combination is silent on:
“wherein each pressure applied to the deformation body is selected from a plurality of different pressures for each of a plurality of different signals; wherein the method comprises: calibrating the sensor module, wherein the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module; and storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values; 
separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface; and creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration”.  
However, Hajichah discloses:
“wherein the method comprises: calibrating the sensor module” (para 0002 – “The present invention relates generally to the field of digital measurement systems, and more specifically to a calibration utility used to calibrate analog signals obtained from a sensor in a non-linear measurement system”), wherein 
“the calibrating of the sensor module comprises: supplying the sensor module with a plurality of defined pressure values and registering sensor measured values output from the sensor module” (Figs. 4 and 5; para 0009 – “supplying the precise pressure value set (i.e. a plurality of pressure values, added by examiner) to a known good pressure sensor and an uncalibrated pressure sensor”; para 0033 – “The calibration system may be configured to provide electrical connections from both pressure sensors to a computer 18, i.e. processor or other computational device, for providing control and signaling at line 405 for the “to be calibrated” pressure sensor 403 and at line 406 for the properly calibrated, or known, pressure sensor 404”); and
“storing sensor calibration data, wherein the sensor calibration data comprise pressure values pi for the calibrating and associated sensor measured values” (para 0034 – “The computer 18 may include a calibration memory 411 that may be configured to store, and subsequently retrieve, data obtained during the calibration process.”)
“separate calibrating of an electronics module associated with the sensor module, wherein the calibrating of the electronics module comprises: connecting an interface of the electronics module with a calibration signal source; outputting the registered sensor measured values of the sensor calibration data to the electronics module interface by means of the calibration signal source; registering measured value signals on the signaling interface” (Fig. 4; para 0032 – “FIG. 4 illustrates a functional block diagram of a calibration system setup in an arrangement that includes the components and interfaces of an automated mechanism that provides multiple calibration points across the entire range of the measurement system in accordance with the present design”; para 0034 – “A user interface device 410, for example a graphical user interface host system, may be connected to computer 18 to provide operational control for the calibration system”; para 0045 – “the 
“creating a calibration protocol, which associates the measured value signals registered in the calibrating of the electronics module with the defined pressure values, with which the sensor module was supplied in the sensor calibration” (Fig. 8; para 0034 – “The computer 18 may include a calibration memory 411 that may be configured to store, and subsequently retrieve, data obtained during the calibration process (i.e. creating a calibration data log or protocol, added by examiner)”; para 0044 – “At point 803, the operator/user may instruct the machine to reload saved calibration data if available, and again this is optional. Reloading of existing calibration data is not mandatory to calibrate the system. Data capture is activated at point 804. During the data collection procedure, the operator may select at least one data point for calibration at 805…  The operator or system may repeat the data capture process at point 803, directing the system to loop back to activate data capture at point 804 and continue through point 807 until all calibration points are completed at point 808. The operator/user may complete the calibration process by saving the new calibration data at point 809 and optionally assigning a time stamp to the saved data”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert combination, as taught by Hajishah, in order to improve the pressure sensor system performance using the 

Regarding Claim 12: The Chen/Mellert/Hajishah combination discloses
the method of Claim 11 (see the rejection for Claim 11). 
Chen further discloses:
“wherein the sensor measured value is output as a digital signal on the sensor module interface” (para 0028 – “The impedance sensor 100 may be used to detect a physical pressure… and accordingly generate a pressure detection signal Spd… the function modules 900_1 to 900_n may be, for example, a display panel module (i.e. interface, added by examiner) for providing display functions”; para 0029 – “the processing unit 800 may generate the corresponding control signals Sc1 to Scn according to the pressure detection signal Spd to control the display panel module for displaying current water pressure readings”).

Regarding Claim 13: The Chen/Mellert/Hajishah combination discloses
the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
wherein the measured value signal is an electrical current signal” (para 0029 – “the processing unit 800 of the present embodiment can receive the pressure detection signal Spd indicating the physical pressure of the substance applied on the electronic apparatus 10 from the impedance sensor 100”).

Regarding Claim 14: The Chen/Mellert/Hajishah combination discloses the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
“further including: connecting the electronics module with the sensor module” (Figs. 1 and 2; para 0031 – “FIG. 2 is a functional block diagram illustrating an impedance sensor. Referring to FIG. 2, the impedance sensor 200 of the present embodiment includes an impedance-bridge circuit 210 and a compensation impedor Zc”).

Regarding Claim 15: The Chen/Mellert/Hajishah combination discloses the method of Claim 11 (see the rejection for Claim 11).
Chen further discloses:
“further comprising: compensating the sensor module” (para 0009 – “The signal processing circuit performs a signal process according to the first and the second sensing signals, so as to compensate a temperature shift part of the first sensing signal by the second sensing signal and accordingly generate a pressure detection signal”).
Regarding the limitation “wherein the compensation occurs before the calibrating of the sensor module”: it would have been obvious to one of ordinary skill in the art to perform the compensation procedure of the device before calibration to eliminate the potential extra impact on the data received, in order to calibrate the device using the clean data, pertaining to the process involved (in this case, it is about eliminating the potential temperature impact on the pressure data). 

Regarding Claim 16: The Chen/Mellert/Hajishah combination discloses the method of Claim 15 (see the rejection for Claim 15).
Chen further discloses:
“further comprising: mounting a process connection” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side (i.e. mounted on a process connection, added by examiner)”. 
Regarding the limitation “readjusting the sensor module; wherein the mounting of the process connection and the readjusting occurs between the compensating and the calibrating of the sensor module”: it would have been obvious to one of ordinary skill in the art to adjust and/or to readjust the device after mounting on the support structure, 

Regarding Claim 20: The Chen/Mellert/Hajishah combination discloses
the method of Claim 11 (see the rejection for Claim 11).
Hajishah further discloses:
“wherein the pressure sensor module is compensated or calibrated in at least two defined measuring ranges; wherein a first measuring range differs from a second measuring range as regards the measuring range, or wherein the average pressure difference between the pressure values used for calibrating the sensor module in the first measuring range differs from the average pressure difference between the pressure values used for calibrating the sensor module in the second measuring range” (para 0035 – “Computer 18 may employ techniques such as averaging, weighted averaging, rounding, truncation, cubic spline mapping, curve fitting, or other mathematical techniques with the goal of matching or correlating pressure or vacuum sensed values or parameters over a particular range to accurate pressure representations over a selected range, such as the range of operating pressures”; para 0036 – “Prior to operation of the calibration system, the operator/user may specify the number of calibration points to be measured during the calibration procedure and the entire measurement range, i.e. endpoints, as parameters over which the calibration is to be performed using the user interface device 410.”; para 0037 – “a given number of points may be evaluated without operator intervention or designation of a specific point quantity or operating range. The computer may have a general operating range, such as 20 to 400 psi, and may divide this range into a known set of ranges, such as 20, 80, 140, 170, 200, 215, 230, 260, 320, and 380 psi (seven readings, with increased readings in a range where operation is known to frequently occur, and/or within ranges where the pressure sensor is known or suspected to have nonlinearities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Hajisjah combination, as taught by Hajishah, in order to improve the pressure sensor system performance using the calibration process and covering the calibration process for different pressure intervals or ranges to make the calibration more accurate.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hajishah, in further view of Mellert, in further view of US20180058893 to Drahm et al. (hereinafter Drahm), and in further view of US20130306161 to Zhao et al. (hereinafter Zhao).

Regarding Claim 17: The Chen/Mellert/Hajishah combination discloses
the method of claim as claimed in Claim 16 (see the rejection for Claim 16).
Chen further discloses:
“wherein the compensating of the sensor module includes: introducing the sensor module into a compensation device” (para 0009 – “The impedance sensor of the invention includes an impedance-bridge circuit, a compensation circuit, and a signal processing circuit… The compensation circuit is coupled to the input side of the impedance-bridge circuit in parallel, and configured to generate a second impedance variation in response to an environment temperature”);
“supplying at least one sensor module with a plurality of pressure values at a plurality of temperatures; registering associated first and second primary signals” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side, and configured to detect the first impedance variation and accordingly generate the first sensing signal. The second detecting unit is coupled to the compensation circuit, and configured to detect the second impedance variation and accordingly generate the second sensing signal. The compensation calculating unit is coupled to the first detecting unit and the second detecting unit, and configured to generate the pressure detection signal according to the first and the second sensing signals”). 
The Chen/Mellert/Hajishah combination is silent on:
ascertaining a transducer transfer function based on the registered signals for calculating sensor measured values so that each of the sensor measured values correspond within a predetermined tolerance value to a predetermined linear sensor transfer function of the pressure p, with which the pressure sensor was supplied; implementing the ascertained transducer transfer function in the measuring circuit; and removing the sensor module from the compensation device”.  
However, Drahm discloses:
“ascertaining a transducer transfer function based on the registered signals for calculating sensor measured values so that each of the sensor measured values correspond within a predetermined tolerance value to a predetermined linear sensor transfer function of the pressure p, with which the pressure sensor was supplied; implementing the ascertained transducer transfer function in the measuring circuit” (para 0011 – “For the purpose of as early as possible detecting of a deviation of the measuring system exceeding a predetermined measure of tolerance from the reference state earlier ascertained therefor, consequently a diagnosis of errors of the measuring system stemming from the measuring transducer… system parameters describing measuring transducer transfer functions, consequently system parameters characterizing the measuring system, etc.,… with measuring transducer transfer functions suitably ascertained therefor earlier in the reference state of the measuring system, or with reference system parameters representing such reference transfer functions”; para 0105 – “As a result of such a change of the measuring transducer transfer function, there changes ultimately also a measuring system transfer function, according to which the measuring system maps the parameters of the medium to be registered into the corresponding measured value … Causes of such changes can be, for example, thermal or mechanical overloadings, such as, for instance, thermal shocks, excess temperatures and/or —pressures acting on the measuring transducer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Hajishah combination, as taught by Drahm, in order to improve the pressure sensor system performance using the sensor transfer function in compensation process, so the compensation for the factors influencing the sensor performance, would be ascertained and implemented with the higher level of accuracy.
Regarding the limitation “removing the sensor module from the compensation device” - it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the sensor module from the compensation device for further processing and/or calibration.

The Chen/Mellert/Hajishah/Drahm combination does not explicitly disclose the linear sensor transfer function. 
However, Zhao discloses:
“the linear sensor transfer function” (Fig. 5A; para 0028 – “For example, FIG. 5A shows how the linear transfer function will translate a given actual pressure sensor voltage reading to a particular voltage that is sent to the control module in the same way even when the rate of inflation is faster or slower. FIG. 5B shows that this is also the case when the rate of deflation is changed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Hajishah/Drahm combination, as taught by Zhao, in order to improve the pressure sensor system performance using the linear sensor transfer function in compensation process, so the compensation for the factors influencing the sensor performance, would be ascertained and implemented with the higher level of accuracy characteristic of the linear transfer function.

Regarding Claim 18: The Chen/Mellert/Hajishah/Drahm/Zhao combination discloses the method of Claim 17.
Chen further discloses:
“wherein readjusting the sensor module includes: mounting the sensor module by means of the process connection on a sensor module calibration station” (para 0012 – “the signal processing circuit includes a first detecting unit, a second detecting unit and a compensation calculating unit. The first detecting unit is coupled to the output side (i.e. mounted on a process connection, added by examiner)”. 
Hajishah further discloses:
supplying the sensor module with at least two pressure values” (Figs. 4 and 5; para 0009 – “supplying the precise pressure value set (i.e. at least two pressure values, added by examiner) to a known good pressure sensor and an uncalibrated pressure sensor”); and
“registering associated sensor measured values” (para 0034 – “The computer 18 may include a calibration memory 411 that may be configured to store (interpreted as register, added by examiner), and subsequently retrieve, data obtained during the calibration process.”).
Drahm further discloses:
“ascertaining and implementing a readjusted transducer transfer function in the measuring circuit so that the sensor measured values for the at least two pressure measurement values correspond within a tolerance value to the predetermined sensor transfer function” (para 0011 – “For the purpose of as early as possible detecting of a deviation of the measuring system exceeding a predetermined measure of tolerance from the reference state earlier ascertained therefor, consequently a diagnosis of errors of the measuring system stemming from the measuring transducer… system parameters describing measuring transducer transfer functions, consequently system parameters characterizing the measuring system, etc.,… with measuring transducer transfer functions suitably ascertained therefor earlier in the reference state of the measuring system, or with reference system parameters representing such reference transfer functions”; para 0105 – “As a result of such a change of the measuring transducer transfer function, there changes ultimately also a measuring system transfer function, according to which the measuring system maps the parameters of the medium to be registered into the corresponding measured value … Causes of such changes can be, for example, thermal or mechanical overloadings, such as, for instance, thermal shocks, excess temperatures and/or —pressures acting on the measuring transducer”).

Regarding Claim 19: The Chen/Mellert/Hajishah/Drahm/Zhao combination discloses the method of Claim 18.
Hajishah further discloses:
“renewed supplying of the sensor module with at least two pressure values” (Figs. 4 and 5; para 0009 – “supplying the precise pressure value set (i.e. at least two pressure values, added by examiner) to a known good pressure sensor and an uncalibrated pressure sensor”); and
“registering associated sensor measured values; and storing the calibration data with value pairs in a data memory” (para 0034 – “The computer 18 may include a calibration memory 411 that may be configured to store (interpreted as register, added by examiner), and subsequently retrieve, data obtained during the calibration process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for providing calibrated pressure measuring transmitters, disclosed by Chen/Mellert/Hajishah/Drahm/Zhao .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160320256A1  to Burgard et al. (Burgard) discloses the pressure-measuring cell with calibration.
US20060161364A1 to Wang et al. (Wang) discloses a control and calibration system of a pressure sensor.
US5531128 to Ryhanen (Ryhanen) discloses the feedback controlled capacitive transducer using the sensor transfer function.
US20070169557 to Harasyn et al. (Harasyn) discloses the pressure sensor fault detection using sensor transfer function.
US20100125425A1 to Jacob et al. (Jacob) discloses method and system for compensation of a temperature on a pressure sensor.
US20110247424A1 to Mayr et al. (Mayr) discloses a method of manufacturing pressure transducers using the sensor transfer function.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863